       Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

  AJSHAY JAMES                                   §
       Plaintiff,                                §
                                                 §
  v.                                             §      Case No. 4:19-CV-03485
                                                 §
  “AZELIA WALKER-SMITH,” et al.                  §
       Defendants.                               §



   DEFENDANTS ERICKA DAVIS’ and SHELLY MARTIN’S SECOND AMENDED
                   PARTIAL MOTION TO DISMISS


TO THE HONORABLE KEITH P. ELLISON:

        Defendants Ericka Davis and Shelly Martin (“Davis and Martin”) file this Second

Amended Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 85). In support of their

Motion, Defendants Davis and Martin would show the Court the following:

                                             I.
                                       INTRODUCTION

        Plaintiff Ajshay James (“Plaintiff”) filed her Second Amended Complaint, bringing claims

against Defendants Davis and Martin in their individual capacities only, as well as other

defendants. (Doc. 85, ¶¶ 5 and 10). Defendants Davis and Martin are employees of Child

Protective Services, a division of the Texas Department of Family and Protective Services

(“TDFPS”). (Doc. 85, ¶¶ 5 and 10). TDFPS is an agency of the State of Texas. TEX. HUMAN RES.

CODE ANN. § 40.002. Plaintiff seems to allege the state torts of fraud and conspiracy to defraud.

(Doc. 85, ¶ 61).

        Plaintiff’s state tort claims against Defendants Davis and Martin must be dismissed because

they are barred by State Sovereign Immunity.

Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                     Page 1
      Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 2 of 8




                                            II.
                                    STANDARD OF REVIEW

        A complaint must be dismissed if the court lacks subject matter jurisdiction over the

plaintiff's claim, FED. R. CIV. P. 12(b)(1), or if the plaintiff fails to state a claim upon which relief

may be granted, FED. R. CIV. P. 12(b)(6). A motion to dismiss pursuant to Rule 12(b)(1) is

analyzed under the same standard as a motion to dismiss under rule 12(b)(6). See Home Builders

Assoc. of Mississippi, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

        To avoid dismissal, a plaintiff must plead sufficient facts to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. “We do not accept as true conclusory allegations, unwarranted

factual inferences, or legal conclusions.” Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th

Cir.2005); see also Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the framework

of a complaint, they must be supported by factual allegations.”). “[I]n order to save a complaint,

and conclusory allegations or legal conclusions masquerading as factual conclusions will not

suffice….”). Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).

                                         III.
                               ARGUMENT AND AUTHORITIES

        At this time, Defendants Davis and Martin ask this Court to dismiss only the state torts

against them based on the Texas Tort Claims Act (“TTCA”). Plaintiff alleges state torts of Fraud

and Conspiracy to Defraud. (Doc. 85, ¶ 61).

        Plaintiff brings these claims against Defendants Davis and Martin who were state officials

acting within the general scope of their employment. Whether Plaintiff approves of their methods



Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                          Page 2
      Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 3 of 8




or not, Plaintiff admits that they were investigating allegations of child abuse. (Doc. 85, ¶ 1).

Because of the TTCA, Plaintiff’s tort claims against Defendants Davis and Martin are actually

claims against them in their official, rather than individual capacities. When alleged state tort

claims are based on conduct within the general scope of an individual's employment with a

governmental unit and the plaintiff could have brought the claims against the employer, a suit

against the employee is limited to an official capacity action notwithstanding any allegation that

the plaintiff seeks to proceed against the employee in his or her individual capacity. TEX. CIV.

PRAC. & REM. CODE § 101.106(f); Graham v. Dallas Area Rapid Transit, 288 F. Supp. 3d 711,

747 (N.D. Tex. 2017).

A.     The State Tort Claims are Barred by the Eleventh Amendment

       The Eleventh Amendment deprives a federal court of jurisdiction to hear a suit against the

State of Texas or its officials, regardless of the relief sought, unless state sovereign immunity is

expressly waived. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984).

       Plaintiff alleges state torts of Fraud and Conspiracy to Defraud. (Doc. 85, ¶ 61). Congress

has not abrogated Texas' Eleventh Amendment immunity for breach of contract or tort claims, and

Texas has not consented to suit in federal court. See Duncan v. Univ. of Texas Health Science Ctr.

at Hous., 469 F. App'x. 364, 366 & n.3 (5th Cir. 2012) (per curiam) (Texas contract and tort claims

against a state university were barred by sovereign immunity).

       When alleged state tort claims are based on conduct within the general scope of an

individual's employment with a governmental unit and the plaintiff could have brought the claims

against the employer, a suit against the employee is limited to an official capacity action

notwithstanding any allegation that the plaintiff seeks to proceed against the employee in his or

her individual capacity. TEX. CIV. PRAC. & REM. CODE § 101.106(f); Graham v. Dallas Area Rapid



Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                      Page 3
       Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 4 of 8




Transit, 288 F. Supp. 3d 711, 747 (N.D. Tex. 2017).

B.      The Texas Tort Claims Act, Section 101.106(f)

        Section 101.106(f) of the Texas Tort Claims Act affords state employees governmental

immunity. Wilkerson v. Univ. of N. Tex., 878 F.3d 147, 159 (5th Cir. 2017). That statute provides:

        If a suit is filed against an employee of a governmental unit based on conduct within
        the general scope of that employee’s employment and if it could have been brought
        under this chapter against the governmental unit, the suit is considered to be against
        the employee in the employee’s official capacity only. On the employee’s motion,
        the suit against the employee shall be dismissed unless the plaintiff files amended
        pleadings dismissing the employee and naming the governmental unit as defendant
        on or before the 30th day after the date the motion is filed.

TEX. CIV. PRAC. & REM. CODE § 101.106(f). The Supreme Court of Texas interpreted the “general

scope” language in that statute, determining that alleged conduct was within the general scope of

employment unless a plaintiff alleged some independent course of conduct by a state officer that

was not intended to serve any purpose of the employer. Alexander v. Walker, 435 S.W.3d 789,

791 (Tex. 2014) (per curiam). The pertinent question is not whether an allegedly tortious act was

within Defendant Smith’s scope of employment, but “whether [her] general conduct...was conduct

that served any purpose of his employer.” Fink v. Anderson, 477 S.W. 3d 460, 471 (Tex. App.—

Houston [1st Dist.] 2015, no pet.) (emphasis added).

        Plaintiff has not alleged facts from which the Court could conclude that Defendants Davis’

and Martin’s actions were for the purpose of some independent motive, “not intended to serve any

purpose of the employer.” Alexander, 435 S.W.3d at 791.

        It would strain all credibility for Plaintiff to suggest that the following acts would not serve

any purpose of Child Protective Services:

     1. Meeting with people who reported suspected child abuse or neglect (Doc. 85, ¶ 41);

     2. Meeting with a parent regarding suspected child abuse or neglect and having the parent



Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                          Page 4
       Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 5 of 8




        take the child to a hospital (Doc. 85, ¶ 46);

     3. Speak with a parent about the situation (Doc. 85, ¶ 47);

     4. Presenting a safety plan to a parent (Doc. 85, ¶ 49);

     5. Attempting to get a court order for protection of a child (Doc. 85, ¶ 57);

     6. Conversing with a parent (Doc. 85, ¶ 58);

     7. Delivering a notice of removal paper to a parent (Doc. 85, ¶ 61); and

     8. Drafting and signing an affidavit seeking removal of a child suspected of being abused

        and/or neglected (Doc. 85, ¶ 62).

TDFPS and Child Protective Services are in the business of trying to protect children who are

abused and neglected. Thus, none of the actions allegedly taken by Defendants Davis and Martin

were for the purpose of some independent motive, “not intended to serve any purpose of the

employer.” Alexander, 435 S.W.3d at 791.

        Thus, Plaintiff is limited to official capacity tort actions against Defendants Davis and

Martin, notwithstanding any intent expressed by the plaintiff to proceed against Defendants Davis

and Martin in their individual capacities. See TEX. CIV. PRAC. & REM. CODE § 101.106(f); Graham

v, 288 F. Supp. 3d at 747.

C.      Official Capacity State Tort Claims are Barred by Immunity

        The Texas Tort Claims Act “creates a limited waiver of sovereign immunity.” Smith v.

Houston Indep. Sch. Dist., 229 F. Supp. 3d 571, 577 (S.D. Tex. 2017), quoting Goodman v. Harris

County, 571 F.3d 388, 394 (5th Cir. 2009).

        However, the Texas Torts Claim Act does not waive Texas’ sovereign immunity for

intentional torts. See TEX. CIV. PRAC. & REM. CODE § 101.057(2) (“This chapter does not apply to

a claim ... arising out of assault, battery, false imprisonment, or any other intentional tort....”); see



Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                          Page 5
      Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 6 of 8




also Goodman, 571 F.3d at 394 (“Furthermore, the TTCA does not apply to claims arising out of

an intentional tort.”).

        “[F]raud is an “intentional tort” for which the TTCA provides no waiver of immunity.”

LTTS Charter School, Inc. v. Palasota, 362 S.W.3d 202, 209 (Tex. App.-Dallas, 2012, no pet.),

citing Seureau v. ExxonMobil Corp., 274 S.W.3d 206, 219 (Tex. App.-Houston [14th Dist.] 2008;

Sanders v. City of Grapevine, 218 S.W.3d 772, 779 (Tex. App.-Fort Worth 2007).

        As a matter of law, any state law based fraud claim is barred by Texas’ sovereign immunity.

See Valentine v. City of Austin, No. A-15-CV-482-RP-ML, 2015 WL 12942440, at *5 (W.D. Tex.

Nov. 10, 2015), report and recommendation adopted in part, No. 1-15-CV-482 RP, 2016 WL

7756808 (W.D. Tex. Jan. 20, 2016), aff'd, 668 F. App'x 128 (5th Cir. 2016), citing Gillum v. City

of Kerrville, 3 F.3d 117, 123 (5th Cir. 1993), cert. denied, 510 U.S. 1072 (1994) (“This provision

[§ 101.057] shields municipalities from suits arising out of intentional torts committed by

governmental employees and should be liberally construed to accomplish this objective.”)

(citations omitted); Seureau v. Exxon Mobil Corp., 274 S.W.3d 206, 219 (Tex. App.—Houston

2008, no pet.) (“[T]he Legislature has not waived immunity with respect to the intentional tort of

fraud.”).

        Accordingly, the state torts brought against Defendants Davis and Martin in this litigation

are brought against them in their official capacities only, pursuant to TEX. CIV. PRAC. & REM.

CODE § 101.106(f). See Graham, 288 F. Supp. 3d at 747. As such, they are barred by the Eleventh

Amendment, depriving the Court of subject matter jurisdiction. The tort claims should be

dismissed, pursuant to FED. R. CIV. P. 12(b)(1).




Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                     Page 6
        Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 7 of 8




                                               IV.
                                           CONCLUSION

         This Court should partially dismiss Plaintiff’s lawsuit (the state tort claims brought against

Defendants Davis and Martin) for the reasons stated hereinabove. Defendants Davis and Martin

have immunity to Plaintiff’s claims.

         WHEREFORE, Defendants Ericka Davis and Shelly Martin pray that the tort claims

against them be dismissed, pursuant to Federal Rule 12(b) and that Plaintiff takes nothing by her

suit.


                                                Respectfully submitted,

                                                KEN PAXTON
                                                Attorney General of Texas

                                                JEFFREY C. MATEER
                                                First Assistant Attorney General

                                                RYAN L. BANGERT
                                                Deputy First Assistant Attorney General

                                                DARREN L. MCCARTY
                                                Deputy Attorney General for Civil Litigation

                                                THOMAS A. ALBRIGHT
                                                Chief - General Litigation Division

                                                /s/ Scot M. Graydon
                                                SCOT M. GRAYDON
                                                Texas Bar No. 24002175
                                                Southern District No. 719112
                                                Assistant Attorney General
                                                OFFICE OF THE ATTORNEY GENERAL
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711-2548
                                                (512) 463-2120 / Fax: (512) 320-0667
                                                Scot.Graydon@oag.texas.gov

                                                ATTORNEYS FOR DEFENDANTS ARZELIA SMITH,

Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                        Page 7
     Case 4:19-cv-03485 Document 94 Filed on 07/29/20 in TXSD Page 8 of 8




                                           SHELLY MARTIN AND ERICKA DAVIS




                               CERTIFICATE OF SERVICE

       I certify that a copy of the above Defendant Davis’ and Martin’s Second Amended Partial
Motion to Dismiss was served on the 29th day of July, 2020, upon all parties via the ECF filing
system.


                                                   /s/ Scot M. Graydon
                                                   SCOT M. GRAYDON
                                                   Assistant Attorney General




Defendants Davis’ and Martin’s Second Amended Partial Motion to Dismiss                 Page 8
